Case 20-31108-mvl13 Doc 28 Filed 03/25/21                      Entered 03/25/21 15:27:34       Page 1 of 2
OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

IN RE:                                                                    CASE NO: 20-31108-MVL-13

PHILIP DON & RHONDA L LOVELL                                              JUDGE MICHELLE V. LARSON

                DEBTORS


                      NOTICE OF TRUSTEE'S MORTGAGE PAYMENT CHANGE AND
                 CHANGE TO DEBTORS' PLAN BASE AND PAYMENT TO THE TRUSTEE


TO THE DEBTOR AND DEBTORS' ATTORNEY:
    The Trustee's office has received a Notice of Mortgage Payment Change dated March 19 , 2021. The mortgage payment
for Trustee's claim # 42 - NATIONSTAR MORTGAGE LLC , Court Claim No. 2 has been changed to $1,227.97 per month.
These payments will begin May 01, 2021.
    Debtors' plan base and payments are adjusted as follows:

    The adjusted plan base is $121,531.24; and
    The adjusted plan payments are $2,187.00 per month for the remaining 49 months ,
    beginning on April 06, 2021.




                                                     By: /s/ Thomas D. Powers
                                                     Thomas D. Powers, Chapter 13 Trustee
                                                     State Bar No. 16218700
Case 20-31108-mvl13 Doc 28 Filed 03/25/21                              Entered 03/25/21 15:27:34                    Page 2 of 2

Case No: 20-31108-MVL-13
Debtor Name: PHILIP DON & RHONDA L LOVELL
NOTICE OF TRUSTEE'S MORTGAGE PAYMENT CHANGE AND
CHANGE TO DEBTORS' PLAN BASE AND PAYMENT TO THE TRUSTEE, Page 2



                                                  CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing NOTICE OF TRUSTEE'S MORTGAGE PAYMENT CHANGE AND
CHANGE TO DEBTORS' PLAN BASE AND PAYMENT TO THE TRUSTEE has been served on the Debtors and Debtors'
Counsel by United States First Class Mail or by electronic service .

Debtors:             PHILIP DON & RHONDA L LOVELL, 1623 S HWY 205, ROCKWALL, TX 75032
Attorney:            LEINART LAW FIRM, 10670 N CENTRAL EXPRESSWAY, SUITE 320, DALLAS, TX 75231**


**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class
Mail.

                                                                                           /s/ Thomas D. Powers
                                                                                            Thomas D. Powers
